EJECTMENT.
Part of the land in dispute has been in the possession of the defendant for forty years and more, but there is no deed from the ancestors of Armour which includes it, nor is there a deed from any other person that does. The act of limitations can never ripen such a possession into title; the act gives that effect to possessions which are taken and kept with a reasonable ground of belief that the lands so possessed do belong to the possessor, as by some deed or the like from some person having a pretended title. If he has a deed covering other lands, and settles upon the land in dispute, he is a trespasser, and that known to himself. The second clause of the act of limitations relates only to cases of irregular conveyances made before the act passed, and confirms them when accompanied with a (70)  seven years possession before the act, or where the possession was then continuing and should complete seven years after the act; but it extends to no case arising since the act.
NOTE. — See S. c., post, 87.